Citation Nr: 1133095	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  93-19 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes.  

2.  Entitlement to an effective date prior to May 24, 2006, for the award of service connection for residuals of a cerebrovascular accident.  

3.  Entitlement to an effective date prior to May 24, 2006, for the award of special monthly compensation based on housebound status.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  various rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes, claimed to have been caused or aggravated by a service-connected disability.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  This issue was previously remanded to the agency of original jurisdiction in February 2011 in order to obtain a medical opinion regarding the etiology of the Veteran's diabetes.  The Board specifically requested that any VA examiner state whether the Veteran's diabetes was either due to or aggravated by his service-connected disabilities.  In a March 2011 opinion statement, a VA examiner indicated the Veteran's diabetes was less likely than not related to any service-connected disability, but did not specifically address the question of aggravation.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO/AMC is again requested to comply with the Board's February 2011 remand directives, repeated below.  

Next, the Board observes that the Veteran's representative filed a notice of disagreement regarding a February 2011 RO rating decision which awarded the Veteran service connection, effective May 24, 2006, for residuals of a cerebrovascular accident.  A 10 percent initial rating was assigned.  In his April 2011 notice of disagreement, the representative stated he wished to appeal "all issues" adjudicated within the February 2011 rating decision.  In a subsequent July 2011 written statement, the representative explicitly indicated disagreement with the initial rating, as well as the effective date assigned for this service connection award.  In a July 2011 statement of the case, however, the RO listed as the only issue on appeal entitlement to an initial rating in excess of 10 percent for residuals of a cerebrovascular accident.  As the RO has yet to issue the Veteran a statement of the case regarding the issue of entitlement to an earlier effective date, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Finally, the Veteran has also perfected his appeal of the issue of entitlement to an effective date prior to May 24, 2006, for the award of special monthly compensation based on housebound status.  Because this issue, however, is inextricably intertwined with the claim for service connection for diabetes, it will be deferred pending resolution of the latter claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Forward the claims file to the examiner who conducted the September 2010 VA examination or provided the March 2011 VA medical opinion, if either is available.  If not, forward the claims file to an appropriate medical expert qualified to provide an opinion regarding the etiology of the Veteran's diabetes.  The claims folder must be reviewed by the examiner in conjunction with the examination, and this fact should be reflected within the record.  The examiner should then: 

   a.  State whether it is at least as likely as not (i.e. a probability of 50 percent or better) that the Veteran's diabetes is due to or results from his service-connected congestive heart failure, residuals of a stroke, hypertension, PTSD and/or a low back disability with radiculopathy/myelopathy.  

   b.  State whether it is as likely as not the Veteran's diabetes has been aggravated by any of his service connected disabilities to include congestive heart failure, residuals of a stroke, PTSD, hypertension, and/or a low back disability with radiculopathy/myelopathy.  

   The medical rationale for all opinions expressed should be noted for the record.  If the examiner determines that the requested opinion cannot be provided without resort to speculation, then he or she must discuss why such an opinion is not possible. 

2.  Issue the Veteran and his representative a statement of the case on the issue of entitlement to an effective date prior to May 24, 2006, for the award of service connection for residuals of a cerebrovascular accident.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of this issue.  If and only if an appeal of this issue is perfected, then that issue must be returned to the Board for further appellate consideration, as appropriate.  

3.  Review the record and confirm that all development ordered by Board within this remand has been accomplished.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims for service connection for diabetes and for an earlier effective date for special monthly compensation  in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

